           Case 5:19-cv-01933-CFK Document 4 Filed 05/06/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


_______________________________________
MORGAN STANLEY SMITH BARNEY, LLC :
                                        :
             Plaintiff,                 :
                                        :
       v.                               :                Case No.: 5-19-CV-1933CFK
                                        :
JULIE KNIGHT,                           :
                                        :
             Defendant.                 :
_______________________________________:


                                     ENTRY OF APPEARANCE

To The Clerk:

        Kindly enter the appearance of Christopher P. Stief, Esquire, on behalf of Defendant, Julie Knight

in the above-captioned matter.


                                                         FISHER & PHILLIPS LLP



Date:   May 6, 2019                                      By:     __/s/ Christopher P. Stief____
                                                                 Christopher P. Stief, Esquire
                                                                 Attorney I.D. No. #72505
                                                                 FISHER & PHILLIPS LLP
                                                                 150 N. Radnor Chester Road
                                                                 Suite C300
                                                                 Radnor, PA 19087
                                                                 (610) 230-2130
                                                                 (610) 230-2151 (Fax)




FPDOCS 35363990.1
          Case 5:19-cv-01933-CFK Document 4 Filed 05/06/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Christopher P. Stief, certify that on May 6, 2019, I served a true and correct copy of my

Entry of Appearance, which was filed electronically and is available for viewing and

downloading through the ECF system, via email notification through the Court’s Notice of

Electronic Case Filing system upon the following counsel of record:

                               Christopher C. Coss, Esquire
                               Thomas J. Momjian, Esquire
                               Coss & Momjian, LLP
                               111 Presidential Blvd., Suite 214
                               Bala Cynwyd, PA 19004



Date:   May 6, 2019                            By:     /s/ Christopher P. Stief
                                                       Christopher P. Stief, Esquire




FPDOCS 35363990.1
